DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 is acknowledged by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 Claims 1-14  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 10,461,552.
Claims  1-3 and 5-14 of App#17/453,120                       Claims 1-13  of U.S. Patent # 10,461,552
1. A mobile device charger, comprising: 
an enclosure; an electrical plug; and
 a converter circuit, comprising:
 a flyback controller, a transformer, and a wake-up monitor and synchronous rectifier, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

2. A mobile device charger according to claim 1, further comprising a retractable cable with a charging connector, the retractable cable configured to be extended from the enclosure while in use and retracted into the enclosure for storage.

3. A mobile device charger according to claim 1, wherein the electrical plug is a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.

5. A mobile device charger according to claim 1 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

6. A mobile device charger according to claim 1, wherein the converter circuit further comprises an active charge indicator.

7. A mobile device charger according to claim 1 having rounded corners.

8. A mobile device charger, comprising: an enclosure with an electrical plug; an internal battery; and a converter circuit, comprising: a flyback controller, a transformer, and a wake-up monitor and synchronous rectifier, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.


9. A mobile device charger according to claim 7, wherein the converter circuit further comprises an active charge indicator.

10. A mobile device charger according to claim 7, wherein the electrical plug is a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.


12. A mobile device charger according to claim 7 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

13. A mobile device charger according to claim 7 having a cylindrical shape.

14. A mobile device charger according to claim 7 having rounded corners.
1. A mobile device charger, comprising: an enclosure comprising: a cylindrical shape defined by a first circular surface having a perimeter and connected to a second circular surface having a perimeter by a curved connecting surface having a first end at the perimeter of the first circular surface and a second end at the perimeter of the second circular surface, the perimeters of the first and second circular surface beveled at the connections to the curved connecting surface, and an electrical plug; an AC/DC converter circuit, comprising: a rectifier, a flyback controller, a transformer, a wake-up monitor and synchronous rectifier, and an active charge indicator; and a retractable cable with a charging connector extending out from the enclosure, which cable is able to be extended from the enclosure while in use and retracted into the enclosure for storage, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

2. A mobile device charger according to claim 1 wherein the electrical plug comprises a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.

3. A mobile device charger according to claim 1 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.





4. A mobile device charger, comprising: an enclosure with a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet; a printed circuit board inside the enclosure and in electrical communication with the foldable electrical plug, the printed circuit board comprising an AC/DC converter circuit and two slipjoint contacts; a retractable cable with a charging connector extending out from the enclosure, which cable is able to be extended from the enclosure while in use and retracted into the enclosure for storage; and an internal battery, wherein the printed circuit board is configured to provide current to the retractable cable via the two slipjoint contacts, and wherein the AC/DC converter circuit comprises: a rectifier; a flyback controller; a transformer; a wake-up monitor and synchronous rectifier; and an active charge indicator, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

5. A mobile device charger according to claim 4 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

6. A mobile device charger according to claim 4 having a cylindrical shape.

7. A mobile device charger according to claim 4 having beveled edges.

8. A mobile device charger, comprising: an enclosure with a foldable electrical plug and beveled edges; an AC/DC converter circuit, comprising: a rectifier, a flyback controller, a transformer, a wake-up monitor and synchronous rectifier, and an active charge indicator; a retractable cable with a charging connector extending out from the enclosure, which cable is able to be extended from the enclosure while in use and retracted into the enclosure for storage; and a connector on the enclosure configured to connect to a chain, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

9. A mobile device charger according to claim 8 with a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.

10. A mobile device charger according to claim 8 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

11. A mobile device charger according to claim 8 having a cylindrical shape.

12. A mobile device charger according to claim 8 having an internal battery.

13. A mobile device charger according to claim 8 having a clip attached to the charger via a chain connected on one end to the clip and on the other end to the connector in the enclosure.



Claims  4 and 11 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 10,461,552 in view of Chen (US 7,151,356) 
          As to claims 4 and 11, 552’ discloses all of the claim limitations except, wherein the electrical plug comprises two prongs. 
                Chen discloses in figure 1, a mobile device charger [charger 10; see above and figure 4 of Chen] an enclosure [figure 1; housing 18; see Col. 7, lines 40-55]  with an electrical plug [plug 14; see figure above]; wherein the electrical plug comprises two prongs [see figure 1, element 14] 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify 552’s apparatus to provide two prongs as taught by  Chen’s in order to provide appropriate electrical connection for the wall outlet. 


Claims  1-3 and 5-14 of App#17/453,120                     Claims 1-12  of U.S. Patent # 1116526011
1. A mobile device charger, comprising: an enclosure; an electrical plug; and a converter circuit, comprising: a flyback controller, a transformer, and a wake-up monitor and synchronous rectifier, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

2. A mobile device charger according to claim 1, further comprising a retractable cable with a charging connector, the retractable cable configured to be extended from the enclosure while in use and retracted into the enclosure for storage.

3. A mobile device charger according to claim 1, wherein the electrical plug is a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.


5. A mobile device charger according to claim 1 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

6. A mobile device charger according to claim 1, wherein the converter circuit further comprises an active charge indicator.

7. A mobile device charger according to claim 1 having rounded corners.

8. A mobile device charger, comprising: an enclosure with an electrical plug; an internal battery; and a converter circuit, comprising: a flyback controller, a transformer, and a wake-up monitor and synchronous rectifier, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

9. A mobile device charger according to claim 7, wherein the converter circuit further comprises an active charge indicator.

10. A mobile device charger according to claim 7, wherein the electrical plug is a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.


12. A mobile device charger according to claim 7 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

13. A mobile device charger according to claim 7 having a cylindrical shape.

14. A mobile device charger according to claim 7 having rounded corners.
1. A mobile device charger, comprising: an enclosure; an electrical plug; and an AC/DC converter circuit, comprising: a rectifier, a flyback controller, a transformer, and a wake-up monitor and synchronous rectifier, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

2. A mobile device charger according to claim 1, further comprising a retractable cable with a charging connector, the retractable cable configured to be extended from the enclosure while in use and retracted into the enclosure for storage.

3. A mobile device charger according to claim 1, wherein the electrical plug is a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.

4. A mobile device charger according to claim 1 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

5. A mobile device charger according to claim 1, wherein the AC/DC converter circuit further comprises an active charge indicator.

6. A mobile device charger according to claim 1 having rounded corners.

7. A mobile device charger, comprising: an enclosure with an electrical plug; an AC/DC converter circuit, comprising: a rectifier, a flyback controller, a transformer; and an internal battery, wherein the wake-up monitor and synchronous rectifier is configured to send a series of pulses through the transformer to signal the flyback controller to shut down when there is no mobile device connected to the mobile device charger.

8. A mobile device charger according to claim 7, wherein the AC/DC converter circuit further comprises an active charge indicator.

9. A mobile device charger according to claim 7, wherein the electrical plug is a foldable electrical plug that, in a first configuration, sits flush with the enclosure and, in a second configuration, folds outward to connect to a power outlet.

10. A mobile device charger according to claim 7 with a pawl which holds the cable in a first configuration where the cable is extended from the enclosure until the cable is retracted into a second configuration inside the enclosure by a mechanism for displacing the pawl.

11. A mobile device charger according to claim 7 having a cylindrical shape.

12. A mobile device charger according to claim 7 having rounded corners.


Claims  4 and 11 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 10,461,552 in view of Chen (US 7,151,356) 
          As to claims 4 and 11, 552’ discloses all of the claim limitations except, wherein the electrical plug comprises two prongs. 
                Chen discloses in figure 1, a mobile device charger [charger 10; see above and figure 4 of Chen] an enclosure [figure 1; housing 18; see Col. 7, lines 40-55]  with an electrical plug [plug 14; see figure above]; wherein the electrical plug comprises two prongs [see figure 1, element 14] 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify 552’s apparatus to provide two prongs as taught by  Chen’s in order to provide appropriate electrical connection for the wall outlet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859